                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

           UNITED STATES OF AMERICA,     :
               Plaintiff,                :
                                         :
                v.                       :                     CRIMINAL ACTION NO.
                                         :                        1:17-CR-0229-AT
           JARED WHEAT,                  :
           JOHN BRANDON SCHOPP, AND      :
           HI-TECH PHARMACEUTICALS, INC. :
                Defendants.              :

                                                 ORDER

           I. Introduction

                 This matter is before the Court for consideration of two Reports and

           Recommendations issued by Magistrate Judge Catherine M. Salinas. In the first of

           these (the First R&R), [Doc. 234], Judge Salinas recommends that this Court deny

           Defendant Schopp’s motion to dismiss the indictment due to prosecutorial misconduct.

           [Doc. 186]. Defendant Schopp objects. [Doc. 261]. In the other R&R (the Second

           R&R) [Doc. 243], Judge Salinas recommends that this Court deny Defendants Wheat’s

           and Hi-Tech’s motions to dismiss, [Docs. 189, 192, 193]. Defendants Wheat and Hi-

           Tech object. [Docs. 256, 257, 258].

                 A district judge has broad discretion to accept, reject, or modify a magistrate

           judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

           667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of


AO 72A
(Rev.8/8
2)
           the R&R that is the subject of a proper objection on a de novo basis and any

           non-objected portion on a “clearly erroneous” standard. Based on Defendant’s

           objections, this Court has reviewed the record in this case on a de novo basis and

           concludes that the Magistrate Judge is correct with respect to both R&Rs.

                 Briefly describing the background, which is set forth in much more detail in the

           First R&R, [Doc. 234 at 2-6], Defendant Jared Wheat operates a company named

           Hi-Tech Pharmaceuticals, Inc. (Hi-Tech). Wheat, Hi-Tech and Hi-Tech employee

           John Brandon Schopp stand indicted for several crimes including charges of

           conspiracy, wire fraud, money laundering, introduction of misbranded drugs into

           interstate commerce, and the manufacture and distribution of a controlled substance.

           II. The First R&R

                 Schopp is (or was) the owner of two limited liability companies, Distributech

           and Affiliated Distribution (the LLCs). As part of its investigation of Co-defendants

           Wheat and Hi-Tech, the Government issued a grand jury subpoena to Schopp in his

           capacity as the registered agent for the two LLCs. The subpoena required Schopp to

           provide certain business records from the LLCs but allowed him to waive his personal

           appearance. Later, the Government issued another subpoena to Schopp, requiring him

           to appear before the grand jury in his individual capacity to testify. The AUSA who

           issued the subpoena later sent Schopp’s counsel an email noting that the subpoena


                                                     2

AO 72A
(Rev.8/8
2)
           requiring Schopp to appear in his individual capacity had been issued in error, and a

           new subpoena was issued requiring Schopp to appear as a representative of the LLCs.

           In the email, the AUSA indicated that his decision to rescind the personal appearance

           subpoena in favor of a corporate representative subpoena was because of the

           possibility that Schopp would invoke his Fifth Amendment right not to testify. The

           AUSA further stated that his “previous experience and understanding from the

           applicable case law is that the LLCs cannot assert a 5th Amendment privilege.” [Doc.

           195 at 31].

                 Schopp duly appeared to testify, and, as is described more fully in the First

           R&R, the AUSA’s questions before the grand jury were fairly wide-ranging and were

           not limited to questions regarding the LLCs’ documents that Schopp had produced.

           Three years later, a different grand jury indicted Schopp (along with Hi-Tech and

           Wheat), charging Schopp with wire fraud and conspiracy to commit wire fraud, based

           on the alleged transmission of emails to customers attaching fake or false certificates1

           and audit reports.

                 In his motion to dismiss, Schopp argued that the AUSA abused the grand jury

           process by (1) restructuring the issuance of subpoenas so as to avoid the assertion of



                 1
                   The false certificates were Good Manufacturing Practice certificates indicating
           that Hi-Tech products complied with federal requirements.
                                                      3

AO 72A
(Rev.8/8
2)
           Schopp’s Fifth Amendment privilege, (2) misinforming Schopp and his counsel with

           respect to Schopp’s right against self-incrimination and the scope and purpose of the

           testimony sought, and (3) seeking to elicit incriminating testimony on matters wholly

           unrelated to the subpoenaed documents without providing any Fifth Amendment

           warnings to Schopp.

                 In the First R&R, Judge Salinas found that the Government did not improperly

           question Schopp; that regardless of whether the AUSA misinformed Schopp and his

           counsel about whether individuals testifying as LLC representatives can invoke the

           Fifth Amendment, Schopp’s counsel could have made his own independent analysis

           of the issue; and that the record did not support Schopp’s claim that the Government

           structured the subpoena so as to trick or lure Schopp to testify without invoking his

           Fifth Amendment right. Based on those findings, Judge Salinas concluded that the

           Government had not engaged in misconduct.

                 Judge Salinas further concluded that the AUSA questioning Schopp before the

           grand jury had no legally binding obligation to provide Schopp with a warning about

           self-incrimination, especially given the fact that Schopp was represented by counsel

           at the time he testified. See United States v. Washington, 431 U.S. 181, 186 (1977)

           (noting that it “has not decided that the grand jury setting presents coercive elements

           which compel witnesses to incriminate themselves. Nor have we decided whether any


                                                     4

AO 72A
(Rev.8/8
2)
           Fifth Amendment warnings whatever are constitutionally required for grand jury

           witnesses”).

                 Finally, Judge Salinas concluded that Schopp failed to demonstrate that he was

           prejudiced by the purported prosecutorial misconduct because nothing in the record

           indicated that Schopp’s indictment by a different grand jury three years later was

           influenced by what occurred when he testified as a representative of the LLCs. In his

           objections, Schopp mostly repeats the arguments made before Judge Salinas and

           quibbles with her conclusions.

                 Having reviewed the record, this Court first notes that it does not share Schopp’s

           outrage at the Government’s actions. While it may have been the better practice for

           the AUSA to warn Schopp about self incrimination, this Court agrees with the Judge

           Salinas that the AUSA had no legal obligation to do so. This Court is further

           unconvinced by Schopp’s allegations that the AUSA misled Schopp or schemed to

           trick Schopp into incriminating himself.

                 However, even if this Court were to agree with Schopp that the AUSA engaged

           in misconduct, the fact that Schopp cannot demonstrate prejudice is fatal to his motion.

           “[A]s a general matter, a district court may not dismiss an indictment for errors in

           grand jury proceedings unless such errors prejudiced the defendants.” Bank of Nova

           Scotia v. United States, 487 U.S. 250, 254 (1988). “[D]ismissal of the indictment is


                                                      5

AO 72A
(Rev.8/8
2)
           appropriate only if it is established that the violation substantially influenced the grand

           jury’s decision to indict, or if there is ‘grave doubt’ that the decision to indict was free

           from the substantial influence of such violations.” Id. at 256 (internal quotations

           omitted).

                  Schopp admits that his claim of prejudice relies on speculation that his prior

           grand jury testimony was somehow used against him in obtaining his indictment before

           a new grand jury. However, given Schopp’s testimony, it is difficult to determine how

           that is possible. As noted above, Schopp stands accused of sending emails with false

           certificates attached. In his grand jury testimony Schopp stated that he received the

           allegedly false attachments from other Hi-Tech employees, and he specifically

           disclaimed any knowledge about whether the attachments were authentic or fake.

           [Doc. 234 at 5]. As such, Schopp’s grand jury testimony was not inculpatory and that

           testimony thus could not have “substantially influenced” the grand jury to indict him.

           Moreover, according to the Government, the documentary evidence presented to the

           grand jury that indicted Schopp was sufficient to support the indictment, and the

           Government has stated that it will not use his grand jury testimony in its case in chief.

           As a result, this Court concludes that Schopp’s claims of prejudice are unavailing.

                  In response to Schopp’s contention in his objections that he is entitled to a

           hearing or an in-camera inspection of the records of the grand jury that indicted him,


                                                        6

AO 72A
(Rev.8/8
2)
           this Court agrees with Judge Salinas that Schopp’s allegations that the Government

           engaged in misconduct in obtaining his indictment are simply too speculative to

           require a hearing or an in-camera inspection. C.f. United States v. Cole, 755 F.2d 748,

           758-59 (11th Cir. 1985) (holding that general or unsubstantiated allegations do not

           satisfy the particularized n

           eed requirement for the disclosure of grand jury materials).

                 In summary, this Court concludes that the First R&R is due to be adopted.

           III. The Second R&R

                 In the Second R&R, [Doc. 243], Judge Salinas recommends that this Court deny

           the Defendants Wheat’s and Hi-Tech’s three motions, [Docs. 189, 192, 193], to

           dismiss Counts Ten through Eighteen of the indictment. As is described with more

           specificity in the Second R&R, [Doc. 243 at 2-3], those nine counts charge Wheat and

           Hi-Tech with selling, or conspiring to sell, misbranded drugs or products that are either

           adulterated or contain illicit substances (anabolic steroids). In the first motion to

           dismiss, [Doc. 189], Defendants contend that Counts Twelve through Eighteen,

           alleging that Defendants sold products containing illegal steroids, should be dismissed

           because the results from the Government’s laboratory tests show that the Hi-Tech

           products contained only trace amounts of anabolic steroids, which is insufficient to

           support a criminal conviction.      In the second motion to dismiss, [Doc. 192],


                                                      7

AO 72A
(Rev.8/8
2)
           Defendants contend that Count Ten, which alleges that Wheat and Hi-Tech engaged

           in a conspiracy to introduce misbranded drugs into interstate commerce, should be

           dismissed because it fails to allege a criminal conspiracy consisting of at least two

           human actors. In the third motion to dismiss, [Doc. 193], Defendants contend that

           Counts Ten through Eighteen should be dismissed because the Government is

           engaging in selective prosecution as other supplement manufacturers engage in similar

           practices but are not prosecuted.

                 A. First Motion to Dismiss, [Doc. 189].

                 In the Second R&R, Judge Salinas concluded that the first motion to dismiss,

           [Doc. 189], should be denied because this Court’s review of a motion to dismiss under

           Fed. R. Crim. P. 12(b)(3)(B) is limited to a determination of whether the count charged

           in the indictment is facially sufficient to state an offense, United States v. Sharpe, 438

           F.3d 1257, 1263 (11th Cir. 2006), and the language of the indictment is sufficient. As

           a result, Defendants’ contentions regarding the fact that their products did not contain

           sufficient amounts of steroids to support a conviction is merely a challenge to the

           sufficiency of the evidence, and, because “[t]here is no summary judgment procedure

           in criminal cases,” United States v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992), and

           because this Court is not authorized to dismiss an indictment based on facts outside the




                                                       8

AO 72A
(Rev.8/8
2)
           indictment, even if those facts are undisputed, United States v. Salman, 378 F.3d 1266,

           1267-68 (11th Cir. 2004), there is no basis for this Court to grant the motion.

                 In response to Defendants’ argument that Counts Twelve through Eighteen

           should be dismissed because they fail to allege the drug quantity, Judge Salinas pointed

           out that those counts allege violations of the Food, Drug, and Cosmetic Act and the

           Controlled Substances Act, neither of which include penalties that are tied to drug

           quantity, and, as a result, the indictment need not include allegations regarding drug

           quantities.

                 In their objections Defendants argue that the 2014 amendments to Fed. R. Crim.

           P. 12(b)(3) allow this Court to look beyond the indictment to consider whether

           dismissal of a count is appropriate, and that Judge Salinas erred by relying on case law

           that predated that amendment.         However, relevant to this discussion, those

           amendments merely require that motions to dismiss for failure to state an offense must

           be filed prior to trial, and, contrary to Defendants’ arguments, nothing in the language

           of the rule as amended indicates a change in the substantive level of review. As a

           result, this Court remains bound by the Eleventh Circuit’s decisions in United States

           v. Salman, 378 F.3d 1266, 1267-68 (11th Cir. 2004) and United States v. Sharpe, 438

           F.3d 1257 (11th Cir. 2006), which hold that this Court may not look beyond the

           indictment in determining whether to grant a motion to dismiss.


                                                      9

AO 72A
(Rev.8/8
2)
                 Moreover, the Government maintains that it intends to prove at trial that the

           amounts of drugs contained in the dietary supplements were “significant.” [Doc. 217

           at 8]. While Defendants assert that this is not possible given the results that the

           Government has disclosed, this Court cannot dismiss the charges when the

           Government maintains that it has the evidence to prove the crimes alleged.2

                 Accordingly, having reviewed the record in light of Defendants’ objections, this

           Court concludes that Judge Salinas is correct that Defendants’ motion, [Doc. 189],

           must be denied.

                 B. The Second Motion to Dismiss, [Doc. 192].

                 As mentioned above, in their second motion to dismiss, Defendants contend that

           Count Ten of the indictment, which alleges a conspiracy to introduce misbranded drugs

           into interstate commerce, fails to state an offense because it alleges that Wheat

           conspired with Hi-Tech, and “an agent or officer of a corporation ‘cannot be guilty of

           a criminal conspiracy with [a] corporation in the absence of another human actor.’”


                 2
                    Having so held, this Court agrees that the amounts of steroids detected in the
           Government’s lab tests are very low, [Doc. 256 at 7-8], and to the degree that
           Defendants are correct that “none of the steroids were present in biologically active
           amounts,” [id. at 8], their further argument that, given the minute amount of steroids
           present in the supplements, it would be difficult if not impossible to demonstrate intent
           is well-taken. Accordingly, if the Government intends to proceed with Counts Twelve
           through Eighteen, it should inform Defendants just how it intends to accomplish its
           stated goal of establishing “significant” amounts or explain to this Court why it should
           not be required to do so.
                                                      10

AO 72A
(Rev.8/8
2)
           [Doc. 192 at 1-2 (quoting United States v. Stevens, 909 F.2d 431, 431 (11th Cir.

           1990)]. However, as Judge Salinas points out in the Second R&R, the indictment

           alleges that “[f]rom in or about July 2009 through at least in or about June 2014,”

           Wheat and Hi-Tech “did knowingly and willfully combine, conspire, confederate,

           agree, and have a tacit understanding with each other and with other persons known

           and unknown to the Grand Jury” to violate 21 U.S.C. §§ 331(a) and 333(a)(2). [Doc.

           7 ¶ 20 (emphasis added)]. While Wheat is the only human actor named in Count Ten,

           the Eleventh Circuit has repeatedly held that a defendant can be convicted of

           participating in a criminal conspiracy with known or unknown persons not named in

           the indictment. United States v. Figueroa, 720 F.2d 1239, 1245-46 n.8 (11th Cir.

           1983); United States v. Beuschel, 662 F. App’x 818, 826 (11th Cir. 2016); United

           States v. Long, 300 F. App’x 804, 815 (11th Cir. 2008). Judge Salinas otherwise

           found that Count Ten adequately described the elements of a conspiracy under 18

           U.S.C. § 371 and provided constitutionally-mandated notice to Defendants, and she

           thus concluded that Defendants had failed to establish that Count Ten should be

           dismissed.

                 In their objections, [Doc. 358], Defendants first repeat the argument, discounted

           above, that the amendments to Fed. R. Crim. P. 12, expanded the inquiry that this

           Court is permitted to make when considering a motion to dismiss for a failure to state


                                                    11

AO 72A
(Rev.8/8
2)
           an offense. Defendants next rely on United States v. Soldano, 626 F. Supp. 384 (S.D.

           Fla. 1986), for the proposition that Count Ten has to be dismissed because its failure

           to identify any co-conspirators constitutes a missing essential element of the crime and

           violates their constitutional right to have sufficient specific facts in order to

           intelligently prepare their defense. However, this Court agrees with the Fourth Circuit,

           which, in distinguishing Soldano from the case before it, stated:

                 Soldano is distinguishable from the present case in that Soldano involved
                 an “open ended” indictment which stated that the conspiracy existed
                 “from an unknown date until on or about late April, 1983.” The court
                 noted that the open ended nature of the indictment, coupled with lack of
                 identification of any co-conspirator, presented constitutional problems.
                 In contrast, the time frame of the alleged conspiracy in this case was
                 explicitly identified in the indictment. Although the indictment does not
                 name co-conspirators, there is simply no requirement that the government
                 identify all or any of the members of a conspiracy. We find the
                 indictment constitutionally sufficient.

           United States v. Williams, 977 F.2d 575, 1992 WL 266927 at *4 (4th Cir. 1992).

                 As the language of Count Ten, quoted above, sets forth the dates on which the

           conspiracy is to have begun and ended, this Court likewise concludes that Soldano is

           inapplicable.

                 In a letter to counsel for Defendants dated April 19, 2019, the Government

           identifies Michelle Harris and Brandon Schopp as unindicted co-conspirators to Count

           Ten. According to Defendants, based on the sequence of events, the Government (and

           thus the members of the grand jury) could not have known the identities of the alleged

                                                     12

AO 72A
(Rev.8/8
2)
           co-conspirators at the time that the indictment was returned. Defendants therefore

           contend that “[t]he inescapable conclusion, after the Government now having almost

           two years to disclose additional human conspirators to Count 10, is that the grand jury

           neither received evidence of such nor made a probable cause determination regarding

           other human conspirators.” [Doc. 258 at 8-9].

                 In response, this Court points out that, according the the Supreme Court,

                 an indictment fair upon its face, and returned by a properly constituted
                 grand jury, . . . conclusively determines the existence of probable cause
                 to believe the defendant perpetrated the offense alleged. We have found
                 no authority for looking into and revising the judgment of the grand jury
                 upon the evidence, for the purpose of determining whether or not the
                 finding was founded upon sufficient proof. To the contrary, the whole
                 history of the grand jury institution demonstrates that a challenge to the
                 reliability or competence of the evidence supporting a grand jury’s
                 finding of probable cause will not be heard.

           Kaley v. United States, 571 U.S. 320, 328 (2014) (quotations and citations omitted).

                 Moreover, “a defendant may be convicted of conspiring with persons whose

           names are unknown or who have not been tried and acquitted, if the indictment asserts

           that such other persons exist, and the evidence supports their existence and the

           existence of a conspiracy.” United States v. Rodriguez, 765 F.2d 1546, 1552 (11th Cir.

           1985) (quotation and citation omitted); see also Rogers v. United States, 340 U.S. 367,

           375 (“[A]t least two persons are required to constitute a conspiracy, but the identity of

           the other members of the conspiracy is not needed, inasmuch as one person can be


                                                      13

AO 72A
(Rev.8/8
2)
           convicted of conspiring with persons whose names are unknown.”) (citations omitted).

           Indeed, “[i]nferences from circumstantial evidence may be used to establish the

           existence of a conspiratorial agreement” in the absence of identifying a co-conspirator

           by name. United States v. Mosquera, 779 F.2d 628, 630 (11th Cir. 1986) (noting that,

           for example, a “jury could reach a common sense conclusion that a drug smuggler

           would necessarily have contracted with a buyer or distributor in the United States”)

           (citations omitted). Accordingly, it is clear to this Court that Count Ten is clearly

           sufficient to survive Defendants’ Rule 12 motion.3

                 C. The Third Motion to Dismiss, [Doc. 193].

                 In their third motion to dismiss, [Doc. 193], Defendants argue that Counts Ten

           through Eighteen should be dismissed for selective prosecution. Counts Ten through

           Eighteen concern the presence of the prescription drug lovastatin and Schedule

           III–controlled anabolic steroids in certain of Hi-Tech’s products. According to

           Defendants, lovastatin naturally occurs in red yeast rice products and that trace

           amounts of anabolic steroids may remain in DHEA products as a result of the

           manufacturing process.      (Red yeast rice and DHEA are legal supplements).



                 3
                    As the indictment is clearly sufficient regardless of whether the grand jury
           knew who the other alleged co-conspirators were, and in light of the Supreme Court’s
           discussion in Kaley, cited in the text above, this Court sees no reason to order the
           disclosure of grand jury matter to Defendants as they request in their objections.
                                                     14

AO 72A
(Rev.8/8
2)
           Defendants further contend that other supplement manufacturers sell lovastatin-

           containing red yeast rice products and DHEA products that contain trace amounts of

           anabolic steroids, and those other manufacturers are not prosecuted. Defendants claim

           that the Government has decided to prosecute them in retaliation for their refusal to

           acquiesce to the legally-unsupported demands of the Food and Drug Administration

           (FDA).

                 In determining that Defendants had failed to establish their selective prosecution

           claim, Judge Salinas first noted that prosecutors enjoy a presumption that they have

           properly discharged their official duties and identified the two-pronged test applied in

           evaluating whether a criminal defendant has overcome that presumption and

           demonstrated a selective prosecution. As described by the Eleventh Circuit in United

           States v. Brantley, 803 F.3d 1265, 1271 (11th Cir. 2015), a criminal defendant

           asserting selective prosecution must present clear evidence (1) that the defendant is

           similarly situated to other individuals not prosecuted for the same offense; and (2) that

           the prosecution is motivated by a discriminatory purpose rising to the level of a

           constitutional violation.4



                 4
                    “Further, in order to obtain an evidentiary hearing on a selective prosecution
           claim, ‘the defendant must present facts sufficient to create a reasonable doubt about
           the constitutionality of a prosecution.’ ” U.S. v. Brantley, 803 F.3d 1265, 1271 (11th
           Cir. 2015) (citations omitted).
                                                      15

AO 72A
(Rev.8/8
2)
                 In analyzing Defendants’ motion under that standard, Judge Salinas first found

           that Defendants had not demonstrated that they are similarly situated to others not

           prosecuted. Although Defendants identified other manufacturers who sold red yeast

           rice and DHEA products, Judge Salinas found that Defendants have not provided

           evidence to show that the other manufacturers’ products contained similar levels of

           lovastatin or anabolic steroids or that the manufacturers had criminal records5 or other

           characteristics similar to Defendants. Judge Salinas further found that Defendants had

           failed to produce any evidence beyond their speculative assertions that the Government

           has singled Defendants out for prosecution because of their court challenges to the

           FDA’s regulatory actions. Finally, Judge Salinas took exception to Defendants’ claim

           that they had engaged in constitutionally-protected activity by noting

                 that Defendants have a long history of refusing to comply with
                 Government warnings and with Court orders. While they may wish to
                 characterize such conduct as the exercise of their constitutional rights,
                 there is no corresponding constitutional right to manufacture and
                 distribute misbranded or adulterated dietary supplements or drugs . . . .

           [Doc. 243 at 14-15].

                 In their objections, [Doc. 257], Defendants assert that Judge Salinas was

           incorrect in stating that Defendants had failed to present “evidence to show the specific

           ingredients, the quantities of those ingredients and/or whether any lovastatin or


                 5
                     Both Wheat and Hi-Tech are convicted felons. [Doc. 243 at 11-12].
                                                      16

AO 72A
(Rev.8/8
2)
           anabolic steroids were found in the comparator products.” [Doc. 243 at 10]. They

           further claim that Judge Salinas erred in giving undue weight to their criminal records

           because the Government never cited to those records as a basis for deciding to

           prosecute them. This Court need not, however, consider those objections, which relate

           to the first prong of the test set forth above, because it is clear that Defendants have not

           established a discriminatory purpose under the second prong.

                  In their objections, Defendants attempt to establish the second prong by pointing

           to the Government’s behavior related to its seizure of some $19 million worth of Hi-

           Tech’s products containing the food additive 1,3-Dimethylamylamine (“DMAA”) as

           part of this criminal action. However, when viewing the record in its entirety, this

           Court does not agree that the Government’s actions in connection with Hi-Tech’s

           DMAA demonstrate a discriminatory purpose—or more applicable to Defendants’

           argument, the Government’s actions do not show that it sought to punish or “get back

           at” Defendants for their court challenges against the FDA.

                  By way of background,6 in 2012, the FDA determined that supplements

           containing DMAA are adulterated and unsafe and sent warning letters to companies




                  6
                    The following background information is a consolidated version of Judge
           Salinas’ summary set forth in her order of May 3, 2019. [Doc. 251 at 1-8].
                                                       17

AO 72A
(Rev.8/8
2)
           that sold the products. Although many companies removed their DMAA-containing

           products from the stream of commerce, Hi-Tech did not.

                 In 2013, the FDA administratively seized approximately $3 million worth of Hi-

           Tech’s DMAA-containing products. Defendants filed a declaratory judgment action

           challenging the FDA’s determination that DMAA was an unsafe food additive, and the

           Government initiated an in rem civil seizure action, seeking forfeiture and

           condemnation of the products it had seized. The two actions were consolidated into

           one action, United States v. Undetermined Quantities of Finished and In-Process

           Foods, et al., No. 1:13-cv3675-WBH (N.D. Ga.).

                 On April 3, 2017, Judge Willis B. Hunt, Jr., granted summary judgment in the

           Government’s favor in the consolidated action, concluding that the DMAA products

           seized in 2013 were adulterated foods and ordering them condemned and forfeited to

           the United States. [Doc. 52-2 at 63-76]. Hi-Tech appealed that ruling, and, after

           sitting on the case for well over a year, the Eleventh Circuit affirmed Judge Hunt’s

           order on August 30, 2019. Hi-Tech and Wheat have now filed a petition for an en banc

           hearing in that action and the mandate has been withheld. (Doc. 159.)

                 In this case, when the Indictment was returned, federal agents obtained search

           warrants for several Hi-Tech business locations, and, in conducting the searches, found

           large quantities of DMAA-containing products. The Government then obtained a


                                                     18

AO 72A
(Rev.8/8
2)
           criminal search warrant under this action and seized the DMAA products under the

           theory that Defendants were in violation of the Food Drug and Cosmetic Act for

           purchasing DMAA ingredients, manufacturing DMAA products, and placing those

           products into the stream of commerce.           At the time of that seizure—late

           September/early October of 2017—Judge Hunt had already issued his order declaring

           Hi-Tech’s DMAA products to be adulterated foods subject to condemnation, but the

           appeal of that order remained pending.

                 The Government, however, never filed charges against Hi-Tech or Wheat related

           to the DMAA products, and it never instituted a civil action seeking forfeiture of the

           DMAA products. Nonetheless, after Defendants’ arrest and at the urging of the

           Government, Magistrate Judge Alan J. Baverman ordered as part of the conditions of

           their release that Defendants not purchase DMAA ingredients or manufacture,

           distribute, or sell DMAA products.

                 Several months after the seizure, Defendants filed a motion seeking the return

           of the DMAA products. [Doc. 173]. On May 3, 2019, Judge Salinas granted that

           motion. [Doc. 251]. In her order, Judge Salinas noted that (1) the Government had not

           filed either a civil forfeiture action related to the DMAA products or brought criminal

           charges against Defendants related to their possession of DMAA, (2) the Government

           did not intend to use the DMAA products as evidence in this action, and (3) the


                                                     19

AO 72A
(Rev.8/8
2)
           Government had not expressed a legitimate reason for retaining the DMAA products

           in the absence of a civil forfeiture action or criminal charges related to the DMAA.

           She further found that the Government did not contend that mere possession of DMAA

           is illegal, and the Government’s argument that it was awaiting the Eleventh Circuit’s

           determination in the appeal of Judge Hunt’s order was unavailing because the

           Government could have initiated a civil forfeiture action and prevailed in short order

           based on Judge Hunt’s ruling. Judge Salinas also credited Defendants’ argument that,

           to avoid spoilage of the DMAA products, they had to be stored in a certain manner,

           and it was unclear that the Government had the resources or the desire to properly store

           the products. Based on those findings, Judge Salinas concluded that the DMAA

           products must be returned to Hi-Tech.

                 In their objections, Defendants contend that the Government brought this

           criminal action because it was frustrated by Defendants’ exercise of their constitutional

           rights to fight for the legality of DMAA and that the Government has relied on “novel

           charging theories” in this action to seize the DMAA products. Defendants claim that

           Judge Salinas’ order that the Government return the DMAA products demonstrates the

           Government’s bad faith and impermissible motive in this prosecution. This Court

           disagrees.




                                                      20

AO 72A
(Rev.8/8
2)
                 This Court acknowledges that Judge Salinas was skeptical of the Government’s

           arguments for not returning the DMAA’s products and questioned the Government’s

           motives, but those reactions do not somehow demonstrate that the Government is

           punishing Defendants for their litigiousness by bringing this criminal action. Indeed,

           while this Court agrees with Judge Salinas’ ultimate conclusion that the Government

           had to return the DMAA products, this Court finds that the Government’s actions in

           relation to the second seizure of DMAA products were not wholly unreasonable under

           the circumstances.

                 As noted above, in 2013, after the FDA had ruled that DMAA could no longer

           be sold in supplements, the Government seized some $3 million worth of DMAA

           products from Defendants and prevailed in the forfeiture action before Judge Hunt.

           Then, in 2017, when the Government searched Hi-Tech locations in connection with

           this case, it discovered substantially more DMAA products ($19 million worth), which

           indicates that Defendants were ignoring the FDA’s and Judge Hunt’s orders and were

           continuing to purchase DMAA ingredients and manufacture DMAA products for sale

           on a large scale. While Defendants could argue that they were making a large bet that

           they would ultimately win the case before the Eleventh Circuit and could then corner

           the DMAA market by being the only supplement maker with DMAA products to sell,




                                                    21

AO 72A
(Rev.8/8
2)
           the Government would not view matters in that manner, and it is the Government’s

           motivations that are at issue.

                 The Government believes that DMAA is dangerous and that its duties under the

           FDCA require it to remove such dangerous products from the market.                  The

           Government can further point to the fact that both Hi-Tech and Wheat have a

           reputation for engaging in illegal conduct and violating court orders. As a result, it

           was not unreasonable for the Government to want to remove the DMAA products from

           Hi-Tech’s control.

                 As to its failure to either initiate a civil forfeiture action or to bring criminal

           charges against Defendants related to the DMAA products, it is beyond peradventure

           that Judge Hunt’s rationale in determining that the Government was entitled to

           summary judgment was novel and required traveling down unsettled legal territory.

           (The Court notes in that connection that the Eleventh Circuit took over a year to rule

           on the case, that one of the members of the panel dissented and ultimately withheld the

           mandate in connection with the petition for en banc review.)          The Government

           expressly represented that it was awaiting guidance from the Eleventh Circuit before

           taking action. It is apparent that the Government did not want the DMAA to remain in

           the possession of Defendants, But it also did not want to go to the effort of initiating

           further litigation related to DMAA when a ruling from the Eleventh Circuit seemed


                                                     22

AO 72A
(Rev.8/8
2)
           imminent7 and there was a real possibility that the Eleventh Circuit would reverse,

           given the lack of settled controlling authority. Viewed in this light, the Government’s

           hesitancy was reasonable.

                 Ultimately, the Eleventh Circuit took so long that Judge Salinas properly

           required the Government to give the DMAA products back to Hi-Tech. Nothing in her

           order, however, indicates anything improper in the Government’s decision to charge

           Defendant in this matter, and this Court concludes that Defendants have failed to

           demonstrate that the Government brought this action for an improper purpose. As a

           result, this Court agrees with Judge Salinas that Defendants’ motion must be denied.

           III. Conclusion

                 For the reasons discussed above, Judge Salinas’ two R&Rs, [Docs. 234, 243],

           are hereby ADOPTED as the orders of this Court, and Defendants’ various motions

           to dismiss, [Docs. 186, 189, 192, 193], are DENIED. However, with respect to

           Defendants’ motion to dismiss Counts Twelve through Eighteen, [Doc. 189], to the

           degree that the Government intends to proceed with those counts, it must, at least

           seventy days before the trial inform Defendants just how it intends to accomplish its

           stated goal of establishing at trial that the subject products contained “significant”


                 7
                   Oral argument before the Eleventh Circuit occurred on August 17, 2018,
           approximately six weeks before the Government seized the $19 million worth of
           DMAA products.
                                                     23

AO 72A
(Rev.8/8
2)
           amounts of anabolic steroids or file a motion demonstrating to this Court why it should

           not be required to do so.

                 IT IS SO ORDERED, this 31st day of January, 2020.



                                                      ___________________________________
                                                      AMY TOTENBERG
                                                      UNITED STATES DISTRICT JUDGE




                                                     24

AO 72A
(Rev.8/8
2)
